

Exhibit 10.43


CONFIDENTIALITY AND NONSOLICITATION AGREEMENT




THIS CONFIDENTIALITY AND NONSOLICITATION AGREEMENT is made and entered into by
and between________________, an individual employee of Synovus Financial Corp.
or one of its affiliated companies (“Executive”), and SYNOVUS FINANCIAL CORP., a
Georgia corporation (“Synovus”).


W I T N E S S E T H:


WHEREAS, Executive has been and will continue to be made privy to certain
confidential, trade secret and/or proprietary information of Synovus.


WHEREAS, Synovus hereby acknowledges that the advice, counsel and other services
to be rendered by Executive are special, unique and important to its continued
success and, in recognition of such services, Executive has been named as a
participant in Synovus’ annual incentive plan; and


WHEREAS, the parties desire to make this Agreement with respect to Executive
keeping such information confidential and not soliciting customers and employees
from Synovus.


NOW THEREFORE, in consideration of Executive’s participation in Synovus’ annual
incentive plan, as well as the mutual covenants and agreements herein contained,
and other good and valuable consideration, the receipt of which is hereby
acknowledged, and intending to be legally bound, the parties agree as follows:


1.    Nonsolicitation of Customers. Executive agrees that during his or her
employment with Synovus and for a period of twelve (12) months following his or
her separation of employment with Synovus, Executive will not, directly or by
assisting others, solicit, attempt to solicit, call upon, divert, or initiate
contact or communication with any Restricted Customer for the purpose of 
selling or providing, or attempting to sell or provide, any service or product
competitive or potentially competitive with any product or service sold or
provided by Synovus at any time during the period of two years immediately
preceding Executive’s separation of employment.  As used herein, "Customer"
shall mean a person or entity (i) to whom Synovus has sold or provided products
or services in connection with Synovus’ business; or (ii) who Synovus has
actively solicited for the purpose of selling or providing products or services
in connection with its business. As used herein, "Restricted Customer" shall
mean any Customer (a) with whom Executive communicated on behalf of Synovus; (b)
whose dealings with Synovus Executive coordinated or supervised during his or
her employment with Synovus; (c) about whom Executive obtained confidential
information in the ordinary course of business as a result of his or her
association with Synovus; or (d) who receives or received products or services
authorized by Synovus, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Executive within the two-year period
prior to Executive’s separation of employment; provided, however, that such
definition shall not apply to a Customer who expressly terminates his, her or
its relationship with Synovus prior to any communication or solicitation
prohibited hereunder.


2. Nonsolicitation of Employees. During Executive’s employment with Synovus and
for a period of twelve (12) months following Executive’s separation of
employment, Executive agrees that he or she will not, directly or indirectly,
hire, attempt to hire, solicit, or otherwise attempt to employ in any capacity,
whether as an employee, independent contractor, consultant, or otherwise, and
whether temporary or permanent, full-time or part-time, any employee of Synovus,
its affiliates or subsidiaries without the prior written permission of Synovus.


3.    Confidentiality. Executive agrees to hold in confidence at all times after
the date hereof all Trade Secrets, and shall not disclose, publish or make use
at any time after the date hereof the Trade Secrets without the prior written
consent of Synovus. Executive also agrees that for the period beginning on the
date of this Agreement and ending on Executive’s separation of employment with
Synovus, and for a period of two (2) years thereafter, Executive will hold in
confidence all Confidential Information and will not disclose, publish or make
use of Confidential Information without the prior written consent of Synovus.
For the purposes of this Agreement, “Confidential Information” shall mean any
data or information, other than Trade Secrets, that is valuable to Synovus or
any of its subsidiaries or affiliates (hereinafter the “Synovus Companies”) and
not generally known to competitors of the Synovus Companies. “Trade Secrets”
shall mean information belonging to or hereafter acquired by any of the Synovus
Companies, including, but not limited to, technical or nontechnical data, a
formula, pattern, compilation, program, device, method, technique, drawing,
process, financial data, financial plan, product plan, list of actual or
potential customers or suppliers, or other information similar to any of the
foregoing, that derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can derive economic value from its disclosure or use. For
purposes of this Agreement, the term Trade Secrets shall not include information
that Executive can show by competent proof (i) was known to Executive and
reduced to writing prior to disclosure by any of the Synovus Companies (but only
if Executive promptly notifies Synovus of Executive’s prior knowledge); (ii) was
generally known to the public at the time any of the Synovus Companies disclosed
the information to Executive, (iii) became generally known to the public after
disclosure by any of the Synovus Companies through no act or omission of
Executive; or (iv) was disclosed to Executive by a third party having a bona
fide right both to possess the information and to disclose the information to
Executive.


4.    Injunctive Relief. Executive acknowledges that the services rendered by
him or her are special, unique, and extraordinary, that the restrictions
contained in Sections 1, 2 and 3, respectively, are reasonable and necessary to
protect the legitimate interest of Synovus and that Synovus would not have
entered into this Agreement in the absence of such restrictions. By reason of
the foregoing, Executive agrees that any breach of the confidentiality and
nonsolicitation obligations contained in this Agreement will result in
irreparable harm to Synovus and its business, such that Synovus shall be
entitled to an injunction enforcing said covenants in the event of any breach or
threatened breach by Executive, in addition to such other damages and remedies
available to Synovus at law or equity.


5.    Not an Employment Agreement. This Agreement is not an agreement to employ
Executive for any period of time.


6.    Entire Agreement. This Agreement constitutes and represents the entire
Agreement between the parties hereto and supersedes any prior understandings or
agreements, written or oral, between the parties hereto with respect to the
subject matter herein. This Agreement may only be amended by an agreement in
writing executed by all of the parties hereto.


7.    Miscellaneous. (a) This Agreement shall be governed by the laws of the
State of Georgia. (b) This Agreement may not be assigned by either party without
the express written consent of the other party. (c) If any clause or any portion
of this Agreement is determined to be void or unenforceable for any reason, the
remaining clauses and portions of this Agreement shall not be affected and shall
remain in full force and effect. (d) Paragraph headings contained in this
Agreement are for convenience only and shall in no manner be construed as part
of this Agreement. (e) This Agreement is executed in multiple counterparts, each
of which shall be deemed an original and together shall constitute one and the
same Agreement, with at least one complete counterpart being delivered to
Executive and to Synovus. (f) When used herein, the masculine gender shall be
used to include the feminine gender, and the singular shall be deemed to include
the plural, unless the context clearly indicates to the contrary.


IN WITNESS WHEREOF, Executive and Synovus have freely and voluntarily executed
this Agreement as of the ____ day of _______________, 2019.






__________________________
[Executive’s Signature]


Date: _____________________


“Executive”


SYNOVUS FINANCIAL CORP.




By:    ____________________


Title:    ____________________


Date:    ____________________


“Synovus”


1

